Name: Thirty-third Commission Directive 80/678/EEC of 4 July 1980 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1980-07-18

 Avis juridique important|31980L0678Thirty-third Commission Directive 80/678/EEC of 4 July 1980 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 185 , 18/07/1980 P. 0048 - 0050 Greek special edition: Chapter 03 Volume 29 P. 0192 ****( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 171 , 4 . 7 . 1980 , P . 36 . THIRTY-THIRD COMMISSION DIRECTIVE OF 4 JULY 1980 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 80/678/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ), AS LAST AMENDED BY COMMISSION DIRECTIVE 80/618/EEC ( 2 ), AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS DIRECTIVE 70/524/EEC PROVIDES THAT THE CONTENTS OF THE ANNEXES SHOULD BE CONTINUALLY ADJUSTED IN LINE WITH SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS MILK FEEDS CONTAINING ANTIBIOTICS SHOULD NOT BE GIVEN TO ANIMALS BEYOND A CERTAIN AGE ; WHEREAS IT IS THEREFORE NECESSARY TO FIX THE MAXIMUM AGE AFTER WHICH THIS TYPE OF FEED MAY NO LONGER BE ADMINISTERED TO ANIMALS ; WHEREAS CERTAIN CONDITIONS FOR THE USE OF SPIRAMYCIN HAVE BEEN WIDELY TESTED IN SEVERAL MEMBER STATES ; WHEREAS , ON THE BASIS OF EXPERIENCE GAINED AND STUDIES UNDERTAKEN , IT APPEARS THAT THESE NEW CONDITIONS OF USE CAN BE AUTHORIZED THROUGHOUT THE COMMUNITY ; WHEREAS IT APPEARS FROM THE STUDY OF CERTAIN EMULSIFIERS AND PRESERVATIVES AUTHORIZED HITHERTO AT NATIONAL LEVEL THAT THESE ADDITIVES SATISFY THE CONDITIONS FOR AUTHORIZATION IN THE COMMUNITY ; WHEREAS THE USE OF CERTAIN ADDITIVES CURRENTLY LISTED IN ANNEX II STILL REQUIRES FURTHER EXAMINATION ; WHEREAS FOR THIS REASON THE PERIOD OF AUTHORIZATION OF THESE SUBSTANCES MUST BE EXTENDED FOR A SPECIFIED PERIOD ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO DIRECTIVE 70/524/EEC ARE HEREBY AMENDED AS FOLLOWS : 1 . IN ANNEX I : ( A ) IN PART A ' ANTIBIOTICS ' : ( AA ) ITEM NO E 700 ' BACITRACINE ZINC ' IS SUPPLEMENTED AS FOLLOWS : ( AAA ) THE EXPRESSION ' SIX MONTHS ' IS INSERTED IN THE ' MAXIMUM AGE ' COLUMN WITH RESPECT TO MILK FEEDS INTENDED FOR CALVES , LAMBS AND KIDS ; ( AAB ) THE EXPRESSION ' THREE MONTHS ' IS INSERTED IN THE ' MAXIMUM AGE ' COLUMN WITH RESPECT TO MILK FEEDS INTENDED FOR PIGLETS ; ( BB ) THE TEXT OF ITEM NO E 710 ' SPIRAMYCIN ' IS AMENDED TO READ AS FOLLOWS : **** // // // // MINIMUM CONTENT // MAXIMUM CONTENT // // EEC NO // ADDITIVES // CHEMICAL FORMULA , DESCRIPTION // SPECIES OF ANIMAL // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFFS // OTHER PROVISIONS // // E 710 // SPIRAMYCIN ( BASE , MACROLIDE ) // I C45H78O15N2 II C47H80O16N2 III C48H82O16N2 // TURKEYS OTHER POULTRY , EXCLUDING DUCKS , GEESE , LAYING HENS AND PIGEONS // 26 WEEKS 16 WEEKS // 5 5 // 20 20 // // // // CALVES , LAMBS , KIDS // 16 WEEKS OVER 17 WEEKS TO SIX MONTHS // 5 5 // 50 20 // // // // // SIX MONTHS // 5 // 80 // MILK FEEDS ONLY // // // // PIGLETS // FOUR MONTHS // 5 // 50 // // // // // THREE MONTHS // 5 // 80 // MILK FEEDS ONLY // // // // PIGS // OVER FOUR MONTHS TO SIX MONTHS // 5 // 20 // // // // ANIMALS BRED FOR FUR // - // 5 // 20 // ( CC ) IN ITEM NO E 711 ' VIRGINIAMYCIN ' , THE EXPRESSION ' SIX MONTHS ' IS INSERTED IN THE ' MAXIMUM AGE ' COLUMN WITH RESPECT TO MILK FEEDS FOR CALVES ; ( DD ) IN ITEM NO E 712 ' FLAVOPHOSPHOLIPOL ' : ( DDA ) THE EXPRESSION ' SIX MONTHS ' IS INSERTED IN THE ' MAXIMUM AGE ' COLUMN WITH RESPECT TO MILK FEEDS INTENDED FOR CALVES ; ( DDB ) THE EXPRESSION ' THREE MONTHS ' IS INSERTED IN THE ' MAXIMUM AGE ' COLUMN WITH RESPECT TO MILK FEEDS FOR PIGS ; ( B ) IN PART E ' EMULSIFIERS , STABILIZERS , THICKENERS AND GELLING AGENTS ' , THE FOLLOWING ITEM IS ADDED : // // // // MINIMUM CONTENT // MAXIMUM CONTENT // // EEC NO // ADDITIVES // CHEMICAL FORMULA , DESCRIPTION // SPECIES OF ANIMAL // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFFS // OTHER PROVISIONS // // E 415 // XANTHAN GUM // // ALL ANIMAL SPECIES // // // // ALL FEEDS // ( C ) IN PART G ' PRESERVATIVES ' , THE FOLLOWING ITEMS ARE ADDED : // // // // MINIMUM CONTENT // MAXIMUM CONTENT // // EEC NO // ADDITIVES // CHEMICAL FORMULA , DESCRIPTION // SPECIES OF ANIMAL // MAXIMUM AGE // PPM OF COMPLETE FEEDINGSTUFFS // OTHER PROVISIONS // // E 295 // FUMARIC ACID // // // // // // ALL FEEDING- // E 296 // D , L MALIC ACID // // ALL ANIMAL SPECIES // // // // STUFFS // 2 . IN ANNEX II : ( A ) IN PART A ' ANTIBIOTICS ' , IN ITEM NO 21 ' VIRGINIAMYCIN ' , THE DATE ' 30 JUNE 1980 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 30 JUNE 1981 ' WITH RESPECT TO PIGLETS AND CALVES ; ( B ) IN PART C ' EMULSIFIERS , STABILIZERS , THICKENERS AND GELLING AGENTS ' : ( AA ) THE DATE ' 30 JUNE 1980 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 30 NOVEMBER 1980 ' FOR ITEM NO 21 ' XANTHAN GUM ' ; ( BB ) THE DATE ' 30 JUNE 1980 ' IN THE COLUMN HEADED ' PERIOD OF AUTHORIZATION ' IS REPLACED BY ' 30 JUNE 1981 ' FOR THE FOLLOWING ITEMS : NO 7 KARAYA GUM , NO 8 POLYGLYCEROL POLYRICINOLEATE , NO 9 SORBITAN MONOPALMITATE , NO 10 SORBITAN MONOSTEARATE , NO 11 SORBITAN TRISTEARATE , NO 12 POLYOXYETHYLENE(20)SORBITAN MONOLAURATE , NO 13 POLYOXYETHYLENE(20)SORBITAN MONOPALMITATE , NO 14 POLYOXYETHYLENE(20)SORBITAN MONOSTEARATE , NO 15 POLYOXYETHYLENE(20)SORBITAN TRISTEARATE , NO 16 POLYOXYETHYLENE(20)SORBITAN MONO-OLEATE , NO 17 POLYOXYETHYLENE(8)STEARATE , NO 18 POLYOXYETHYLENE(40)STEARATE , NO 19 GLYCERIC ESTERS OF FATTY ACIDS OBTAINED FROM SOYA OIL OXIDIZED UNDER HEAT , NO 20 GHATTIGUM , NO 22 EXTRACT OF QUILLAIA , NO 23 LACTYLATED FATTY ACID ESTERS OF GLYCEROL AND PROPYLENE GLYCOL , NO 24 SORBITAN MONOLAURATE , NO 25 SORBITAN MONO-OLEATE , NO 26 DIOCTYL SODIUM SULPHOSUCCINATE , NO 27 AMMONIUM PHOSPHATIDES ( SYNONYM : EMULSIFIER YN ). ARTICLE 2 THE MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH ARTICLE 1 ( 1 ) WITH EFFECT FROM 30 NOVEMBER 1980 . THEY SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 4 JULY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT